Citation Nr: 1031270	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for a right ankle 
disorder, and if so, whether service connection is warranted for 
this disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1991 to May 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.

The issue of service connection for a right ankle disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in November 2008 denied the 
Veteran's request to reopen a previously denied claim of 
entitlement to service connection for a right ankle disorder; she 
did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the November 
2008 decision is new, and when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

1.  The November 2008 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a right ankle disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as it pertains to whether to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for a right ankle disorder.  Thus, no purpose would be 
served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements set 
out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) as to this issue.  The Board 
acknowledges that the VA still has duty to notify and assist the 
Veteran with regard to the underlying claim for service 
connection.  However, since this part of the appeal is being 
remanded, no discussion is necessary in the instant decision.  

Analysis

Historically, the Veteran was denied service connection for a 
right ankle disorder by an RO rating decision dated in March 2000 
on the basis that there was no evidence of a current disability.  
The RO acknowledged in its decision that service treatment 
records documented a right ankle sprain in May 1998, but that 
clinical evaluation was normal at the May 1999 separation 
examination.  As such, service connection was not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran 
did not appeal the March 2000 RO rating decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Thereafter, the Veteran filed to reopen her previously 
disallowed claim in July 2008.  In denying the Veteran's request 
to reopen this claim, the RO noted in the November 2008 rating 
decision that the Veteran had failed to present new and material 
evidence in support of her claim, namely, evidence of a current 
chronic right ankle disorder.  The Veteran did not appeal the 
November 2008 RO rating decision; thus, it too became final.  Id.  

Thereafter, in April 2009, the Veteran submitted another request 
to reopen her claim.  The May 2009 RO rating decision reflects 
that the RO reopened the Veteran's previously denied claim, but 
continued to deny the underlying claim on its merits.  The 
Veteran perfected an appeal as to the May 2009 RO rating 
decision; as such, the issue of whether to reopen the Veteran's 
claim of entitlement to service connection for a right ankle 
disorder is now before the Board for appellate review.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen her claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Since the RO's prior final denial in November 2008, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  Specifically, VA 
treatment records were associated with the claims file which 
reflect the Veteran sought treatment for right ankle complaints 
and was subsequently diagnosed with arthritis of the tibiotalar 
and talonavicular joints.  Moreover, the record contains a VA 
examination report that indicates "if [the Veteran] had 
developed [sic] ankle instability after her [ankle sprain], this 
could . . . predispose her to degenerative changes in her ankle 
joint."

The foregoing evidence was not previously on file at the time of 
the Veteran's November 2008 denial; thus, it is new.  
Furthermore, it is relevant to the previously disallowed claim 
because it contains medical evidence which suggests that the 
Veteran has a current right ankle disorder.  When viewed in 
conjunction with the Veteran's own lay statements regarding right 
ankle weakness and instability since her in-service injury, such 
evidence also addresses the issue of whether there is a possible 
nexus between her in-service ankle sprain and arthritis.  In sum, 
this newly submitted evidence relates to the reasons for the 
previous denial and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for a 
right ankle disorder.  Thus, the Board finds that she has 
submitted new and material evidence and her claim of entitlement 
to service connection for a right ankle disorder is considered 
reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's previously denied claim of entitlement to service 
connection for a right ankle disorder is considered reopened, and 
to this extent, the appeal is granted.


REMAND

Turning to the merits of the Veteran's underlying claim for 
service connection, the Board finds that additional development 
is needed.  In brief, the medical evidence presently of record, 
including the May 2009 VA examination, is inadequate upon which 
to make a determination.  As the Board is prohibited from making 
conclusions based on its own medical judgment, it must remand to 
obtain a medical opinion which addresses the deficiencies in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once 
VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

Following receipt of medical evidence demonstrating a current 
right ankle disorder, the RO scheduled the Veteran for a VA 
examination for the purpose of obtaining a medical opinion 
regarding the etiology of this disorder.  After reviewing the 
claims file and examining the Veteran, the May 2009 VA examiner 
explained that "if [the Veteran] had devloped [sic] ankle 
instability after her [ankle sprain], this could . . . predispose 
her to degenerative changes in her ankle joint."  However, since 
the examiner failed to detect any ankle instability "on exam," 
it was her opinion that it is "less likely as not" that the 
Veteran's right ankle arthritis is the result of her in-service 
right ankle sprain.  

Relevant to the reasons for this remand, the above opinion 
appears to be based solely on the evidence of record at the time 
of the examination.  In this regard, the examiner only discusses 
the presence of ankle instability at the May 2009 examination.  
No mention is made, however, of the multiple lay references to 
ankle instability dating back to the Veteran's separation from 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the 
veteran as a lay person is competent to report information of 
which she has personal knowledge, i.e., information that she can 
gather through her senses).  See, e.g., VA Form 21-526 received 
in June 1999 (claiming service connection for "[right] ankle 
instability"); VA Form 21-4138 received in July 2008 (claiming 
service connection for "[right] ankle instability/sprain").  
Similarly, it is not clear whether the May 2009 examiner 
considered evidence showing that, despite the fact that her 
clinical evaluation was normal at her June 1999 service 
separation examination, the Veteran reported continued use of 
range of motion exercises prescribed following her initial right 
ankle injury.  

The above evidence is competent evidence of subjective complaints 
of right ankle instability since service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  Furthermore, in light of the May 2009 VA examiner's 
opinion, it is relevant to the issue of whether her current right 
ankle arthritis is causally related to her in-service right ankle 
sprain.  Since it does not appear that the May 2009 VA examiner 
considered this lay evidence when providing her opinion, a remand 
is necessary to return this claim to the examiner for an 
addendum.  See Barr, 21 Vet. App. at 311-12; see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (the Board's determination 
must address both the competent medical and lay evidence of 
record).  If the original examiner is not available, the agency 
of original jurisdiction (AOJ) should submit the Veteran's claims 
file for review and opinion by another VA clinician.  

In addition to obtaining a medical opinion addressing the 
likelihood of a causal relationship between any current right 
ankle disorder and in-service injury, the AOJ should also contact 
the Veteran and ask her if there is additional medical evidence 
which should be obtained before making a determination on her 
appeal.  Specifically, she should indicate whether she has sought 
additional treatment for her right ankle at the VA medical 
facilities in Miami and Key West, Florida since April 2009.  If 
the Veteran notifies the AOJ of any outstanding relevant records, 
reasonable efforts should be made to obtain such records.  See 
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names 
and addresses of all medical care 
providers/facilities that have treated her 
right ankle disorder.  Such request should 
specifically ask for information regarding 
whether she has sought treatment for her right 
ankle at VA medical facilities in Miami and 
Key West, Florida since April 2009.

2.  If the Veteran notifies the AOJ of any 
outstanding relevant records (VA or non-VA), 
reasonable efforts should be made to obtain 
such records.  Any attempts to retrieve 
outstanding evidence should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately her 
responsibility to furnish the evidence in 
support of her claim.  

3.  After any outstanding evidence has been 
associated with the claims file, forward the 
Veteran's claims file to the May 2009 
examiner for an addendum.  If, and only if, 
the May 2009 VA examiner is not available to 
provide an addendum, then submit the 
Veteran's claims file to a different VA 
clinician.  The claims file, including a copy 
of this REMAND, must be made available to the 
reviewing VA clinician, and the report should 
reflect that the entire claims file, 
including any lay evidence of record and any 
newly received evidence, was reviewed in 
conjunction with providing the 
addendum/opinion.  Any opinions should be 
accompanied by a rationale.  After reviewing 
the record, VA clinician should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that the Veteran's right ankle 
arthritis is etiologically related to her 
military service, to include the May 1998 
right ankle sprain with subjective complaints 
of pain, weakness, and instability since 
service.

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the opinion 
report(s) to ensure that it is responsive to 
and in compliance with the directives of this 
remand and if not, the AOJ should implement 
corrective procedures.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and her representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


